In an action to recover damages for personal injuries alleged to have been sustained when a motor vehicle owned and operated by appellant struck respondent, a pedestrian, the appeal is from a judgment entered on a jury verdict for $10,000 in favor 'of respondent. Judgment reversed and a new trial granted, with costs to appellant to abide the event. It was error to exclude the entry in the nurses’ notes in the hospital record that respondent was “ apparently intoxicated” (Williams v. Alexander, 309 N. T. 283; Meed v. Order of United Commercial Travelers of America, 123 F. 2d 252; D’Amato v. Johnson, 140 Conn. 54; Leonard v. Boston El. By. Go., 234 Mass. 480). The interpretation and significance of the entry were matters for the jury. We cannot say that the erroneous exclusion did not affect, and could not have affected, the verdict. Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ., concur.